Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The language “the first outer tube and the second outer tube are fixed” has been interpreted as requiring the first and second outer tubes to be fixed to each other, either directly or indirectly. Similarly, the language “the first inner tube and the second inner tube are fixed” has been interpreted as requiring the first and second inner tubes to be fixed to each other, either directly or indirectly. This broadest reasonable interpretation is informed by the claim language which requires relative rotation of the tubular members as well as fixing discussed above, and the written description including at least paragraph [0120] and [0125]. 

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed rotary module comprising: a first outer tube; a first inner tube provided inside of the first outer tube and rotating relative to the first outer tube; a channel passing through between the first outer tube and the first inner tube and coupling the first outer tube and the first inner tube; a first member in which a function of the channel is maintained when the first outer tube rotates relative to the first inner tube; a second outer tube; a second inner tube provided inside of the second outer tube and rotating relative to the second outer tube; a first terminal provided on the second outer tube; a second terminal provided on the second inner tube; and a second member in which electrical coupling between the first terminal and the second terminal is maintained when the second outer tube rotates relative to the second inner tube, wherein the first outer tube and the second outer tube are fixed, the first inner tube and the second inner tube are fixed, and the first member and the second member are arranged along the same axis as each other, along with the remaining elements of the claim.
Akira discloses rotating tube members, a channel 30, and terminals 52 and 56. Akira discloses a second outer member with the second terminals 56 as fixed to inner member 12, thus Akira does not disclose the tube members fixed as required by the claims. Smrke discloses tubular members with a channel, but the channel and contacts are not arranged as required by the claims. Olof discloses a rotary connection member with a channel 22, but does not disclose the terminal members or fixing as required by the claims. Fritsch discloses tubular members carrying contacts. 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833